1. Where a case has been set ten days in advance of trial and parties notified thereof, the absence of the defendant when the case is called is no grouud for a continuance.(a). Where interrogatories had been sued out within twenty days before the session of court, and mailed before the term began to the witness to be executed and returned, counsel stating that he had been informed by his client what he might expect to prove by them, but being unable to state directly what they would testify, suchfacts gave no ground for a continuance.2. Where suit was brought on a note under seal, in the absence of any plea of non est factum, it was properly admitted in evidence without proof of execution.3. Where a defendant, after due notice of the time of trial, failed to arrive until shortly after the jury had retired, there was no error in refusing to allow him to explain his absence, and to recall the jury to hear his testimony.4. No sufficient ground for excepting appearing in this case, ten per cent, damages are awarded against the plaintiff in error.